DETAILED ACTION
This action is in reply to papers filed 10/11/2021.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190002831A1, published 1/3/2019.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4 and 8-9) in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that all of the claims are linked as to form a single general inventive concept. That is, claims directed to a cell preservation medium comprising: cell hibernation medium and L-glutamine or an analog thereof, and one or more of ascorbic acid, albumin, or insulin, wherein the ascorbic acid is 100 μg mL to 300 μg mL, wherein the albumin is 200 μg mL to 700 μg mL, or wherein the insulin is 1 μg mL to 20 μg mL (claims 1- 4 and 8-9; Group I).  Applicant’s arguments are found partially persuasive.
Claim 11 has been amended to depend from claim 1 and as such, claim 11 and its dependents will be examined. Claim 29, representative of Group IV, will be partially examined. This is because claims 30-31, which depend on claim 29, refer to claim 20, representative of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Note that claim 20 does not require the cell preservation of claim 1 nor does claim 20 require a hibernation medium. Accordingly, the restriction requirement, with respect to Group III, is maintained. As a consequence, claims 30-31 will not be examined. 
Accordingly, claims 1-4, 8-9, 11-13, 17-18, 20-22, 26-27 and 29-31 are pending with claims 1-4, 8-9, 11-13, 17-18 and 29 examined herein. Note that claims 30-31 are not examined as they refer to claim 20, a claim in unelected Group III. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, inter alia, “…wherein the cell hibernation medium comprises Hibernate®E.” The® (R in a circle) symbol, recited after the term ‘Hibernate’ is used to denote registered trademarks. Per MPEP 2173.05 (u), if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). This is because the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. Appropriate correction is required.
Claim 4, which depends on claim 1, refers to “or the analog dipeptide.” The recitation ‘the analog dipeptide’ lacks antecedent basis. This is because claim 1 recites ‘an analog thereof’ and not an analog dipeptide thereof. Appropriate correction is required. 
Claim 11 is drawn to a cell recovery medium comprising: the cell preservation medium
of claim 1, and Ml99, DMEM, glucose or other sugar based energy source, glutamine or an analog thereof, and one or more of ascorbic acid, albumin, or insulin, wherein the cell recovery medium has about 45% to about 55% cell preservation medium, wherein the cell recovery medium has about 10% to about 15% M199 and about 35% to about 40% DMEM.
For completeness, claim 1 is drawn to a cell preservation medium comprising: cell hibernation medium and L-glutamine or an analog thereof, and one or more of ascorbic acid, 
At issue here is that claim 11 comprises the cell preservation medium and Ml99, DMEM, glucose or other sugar based energy source, glutamine or an analog thereof, and one or more of ascorbic acid, albumin, or insulin. This is problematic because the cell preservation medium already comprises each of the components in bold font. Thus, the metes and bounds of the cell preservation medium of claim 11 are unclear. Claims 12-13 and 17-18 are included in this rejection as they both depend from claim 11.
Additionally, claim 17 refers to the medium of claim 11. This is confusing because claim 11 recites a ‘cell recovery medium’ and a ‘cell preservation medium’. Claim 17 should be amended to recite which medium the claim refers to. Claim 18 depends from claim 17 and as such, is included in this rejection.   Appropriate correction is required.
Clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is drawn to the medium of claim 1 further comprising cells. Claim 9 limits those cells to cardiomyocytes. Similarly, claim 17 is drawn to the medium of claim 11. Claim 18 limits the cells of claim 17 to cardiomyocytes. 
For completeness, claim 1 is drawn to a cell preservation medium comprising: cell hibernation medium and L-glutamine or an analog thereof and one or more of ascorbic acid, albumin, or insulin, wherein the ascorbic acid is 100 µg/mL to 300 µg /mL wherein the albumin is 200 µg /mL to 700 µg/mL, or wherein the insulin is 1 µg /mL to 20 µg /mL
For completeness, claim 11 is drawn to a cell recovery medium comprising: the cell preservation medium of claim 1, and Ml99, DMEM, glucose or other sugar based energy source, glutamine or an analog thereof, and one or more of ascorbic acid, albumin, or insulin, wherein the cell recovery medium has about 45% to about 55% cell preservation medium, wherein the cell recovery medium has about 10% to about 15% M199 and about 35% to about 40% DMEM.
The subject matter of claim 1 is a cell preservation medium. Arora (MATER METHODS 2013; 3: 175) teaches a culture medium is a liquid or gel designed to support the growth of microorganisms, cells, or small plants. Cell culture media generally comprise an appropriate source of energy and compounds which regulate the cell cycle. A typical culture medium is composed of a complement of amino acids, vitamins, inorganic salts, glucose, and serum as a source of growth factors, hormones, and attachment factors (Pg. 1, para. 1).  A cell culture medium does not comprise cells.  As such, claim 8 fails to further limit the subject of claim 1. In view of its dependency on claim 8, claim 9 is also rejected under 112 4th.  
The subject matter of claim 11 is a cell recovery medium. Arora (MATER METHODS 2013; 3: 175) teaches a culture medium is a liquid or gel designed to support the growth of A typical culture medium is composed of a complement of amino acids, vitamins, inorganic salts, glucose, and serum as a source of growth factors, hormones, and attachment factors (Pg. 1, para. 1).  A cell culture medium does not comprise cells.  As such, claim 17 fails to further limit the subject of claim 11. In view of its dependency on claim 17, claim 18 is also rejected under 112 4th.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman et al. (U.S. Patent 9650606B2, Patent Published 5/16/2017, Application Filed 6/9/2014).

Claim interpretation: Claim 1 is drawn to a cell preservation medium. The term ‘preservation’ is interpreted as an intended use of the medium, as delineated by the body of claim 1. The Courts have consistently held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

At Col. 12, lines 1-24, and with regards to claim 1, in-part, Hickman et al. teach spinal motorneurons in a cell medium (as in claim 29) comprising Hibernate E (as in claim 2) /GlutaMAX/antibiotic-antimycotic/B27. As further in claim 1, Hickman teaches the composition of B27 includes L-glutamine and albumin (see Col. 11, Table 4).  In addition, Hickman teaches Glutamax comprises L-alanyl-L-glutamine dipeptide (as in claim 3) (see Col. 11, Table 5). 
Regarding the concentrations of albumin, as further recited claim 1, and the concentration of L-glutamine or an analog thereof, as recited in claim 4, per MPEP 2144.05, "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” Additionally, the Courts have consistently held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller
Thus, experimentation to determine the optimum concentration of albumin and L-glutamine was well known in the art of cell culture and methods of preparing culture media. As such, obtaining the resulting composition to function as claimed would require only routine experimentation for one of ordinary skill in the art. Therefore, given that the combination of the claimed components has been previously described, without specific evidence that the indicated concentrations are critical to the invention; the identification of these properties will not render the subject matter patentable.
Accordingly, the claims are obvious over the teachings of Hickman et al.

 Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632